UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June27, 2011 JOSHUA GOLD RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada 000-53809 27-0531073 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 72 Birch Street East Chapleau, Ontario, Canada POM 1K0 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (705)864-1095 Bio-Carbon Systems International Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) {00202002. } Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (a) Departure of Principal Officers On June 27, 2011, Mr. Ryan Bignucolo resigned from his positions as President and Secretary and Mr. Benjamin Ward resigned from his positions as CFO and Treasurer of Joshua Gold Resources Inc. (the “Company”), which resignations were effective on that date. Neither Mr. Bignucolo’s nor Mr. Ward’s resignations were the result of any disagreement between the Company and them on any matter relating to the Company’s operations, policies or practices. Mr. Bignucolo will continue to serve as a Director of the Company. Mr.
